internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-142024-02 date date in re legend taxpayer date trust a b c shares dollar_figurex gst_trust irrevocable_trust date law firm year date year plr-142024-02 dear this is in response to your letter dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration regulations to make an allocation of taxpayer’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer executed three trust agreements one for the benefit of each of taxpayer’s children a b and c the terms of each trust are identical except for the named beneficiary taxpayer transferred shares to each trust article iii paragraph b of each trust provided taxpayer with an annuity payable on the last day of each taxable_year of each trust and upon each trust’s termination_date pursuant to article iii paragraph a if any issue of taxpayer were living on the trust’s termination_date property valued at dollar_figurex would pass and be paid to the gst_trust of the child named in the trust and any remaining property would pass and be paid to the irrevocable_trust of such child if no issue of taxpayer was then living the trust properties would pass and be paid to taxpayer’s heirs at law contemporaneously with the formation of each trust taxpayer executed a gst_trust agreement and irrevocable_trust agreement for the benefit of the child named in each trust article iii paragraph b of each gst_trust provides that all trust income is to be paid to the child for whom the trust was created in annual or more frequent installments and discretionary distributions of principal may be made for the child’s health support maintenance and education article iii paragraph c of each gst_trust provides the child with a special_power_of_appointment exercisable by will at the child’s death in favor of any one or more of a group consisting of taxpayer’s issue if the child fails to exercise this power_of_appointment article iii paragraph a provides for the trust properties to pass in trust for the child’s then living issue or if none to taxpayer’s then living issue per stirpes or if none then outright to taxpayer’s heirs at law any trust created for the issue of the child is governed by the provisions of the gst_trust agreement article iii paragraph d of each gst_trust provides that if any trust created under the gst_trust does not sooner terminate it will terminate twenty-one years after the death of the last issue in being on the date the gst_trust was created the dispositive provisions of each irrevocable_trust are similar to those of the gst trusts except that article iii paragraph c of each irrevocable_trust provides the child with a testamentary general_power_of_appointment plr-142024-02 on date each trust terminated and the properties in each trust were distributed in accordance with the terms of each trust upon the termination of each trust each child’s gst_trust received property valued at dollar_figurex law firm prepared taxpayer’s form_709 united_states gift and generation- skipping transfer_tax return for year which was filed on or before date schedule a of the return reported the transfer of shares to the trusts and a notation that the transfers created an opening of an estate_tax_inclusion_period etip because it was contemplated that the allocation of taxpayer’s gst_exemption to the gst trusts would be made at the end of the etip no allocation of taxpayer’s gst_exemption was made on schedule c of the return upon the closing of the etip in year taxpayer relied upon law firm to file the form_709 allocating her gst_exemption for the transfers of dollar_figurex to each child’s gst_trust however there is no record of a form_709 being filed for year as a result taxpayer’s gst_exemption was not allocated to the transfers to the gst trusts that occurred at the termination of the etip taxpayer has requested an extension of time under sec_2642 and sec_301 to make an allocation of taxpayer’s available gst_exemption to the gst trusts and that such allocations are to be made based on the value of the property at the close of the etip sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 plr-142024-02 sec_26_2632-1 provides in part that where an allocation has not been made prior to the termination of the etip an allocation is effective at the termination of the etip during the transferor's lifetime if made by the due_date for filing a form_709 that would apply to a taxable gift occurring at the time the etip terminates timely etip return sec_26_2632-1 provides that an etip terminates at the time at which no portion of the property is includible in the transferor’s gross_estate as applicable to the transfers made during the years under consideration sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips -- a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that except as provided in regulations for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the estate_tax_inclusion_period and the value of such property shall be determined under sec_2642 sec_2642 provides that in the case of any property to which sec_2642 applies the value of such property shall be its value for purposes of chapter if such property is includible in the gross_estate of the transferor other than by reason of sec_2035 or its value as of the close of the estate_tax_inclusion_period or if any allocation of gst_exemption to such property is not made on a timely filed gift_tax_return for the calendar_year in which such period ends its value as of the time such allocation is filed with the secretary sec_2642 provides that for purposes of sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died such period shall in no event extend beyond the earlier of the date on which there is a generation-skipping_transfer with respect to such property or the date of the death of the transferor plr-142024-02 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-142024-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to the transfers of dollar_figurex to each child’s gst_trust the allocation once made will be effective as of date the time of the close of the etip and for purposes of determining the inclusion_ratio the value of the gst trusts on date shall be considered the value of the transfers to the gst trusts the allocation should be made on form_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form_709 a copy is attached for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
